Third District Court of Appeal
                               State of Florida

                         Opinion filed April 21, 2021.
       Not final until disposition of timely filed motion for rehearing.
                             ________________

                              No. 3D21-194
                      Lower Tribunal No. 17-609-A-K
                          ________________

                           Jeffrey Louis Smith,
                                 Appellant,

                                     vs.

                           The State of Florida,
                                Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Monroe County, Mark Wilson, Judge.


     Jeffrey Louis Smith, in proper person.

      Ashley Moody, Attorney General, and Brian H. Zack, Assistant
Attorney General, for appellee.


Before SCALES, MILLER and LOBREE, JJ.

     PER CURIAM.

     Affirmed.